Citation Nr: 1537554	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  14-08 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of Chapter 33 (Post-9/11 G.I. Bill) education assistance in the amounts of $1,906.80 for monthly housing allowance was properly created.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 2000 to March 2012.  Following this period of active duty she also has service with the Texas Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2012 and November 2012 decisions issued by the Department of Veterans Affairs (VA) Regional Officer (RO) Muskogee, Oklahoma.
The Board notes that in addition to the housing overpayment the Veteran also has an overpayment of $12,262.69 for tuition payments.  However, the Veteran has indicated a desire to no longer pursue an appeal in regards to the tuition overpayment.  In a February 2014 correspondence the Veteran stated "I have received the explanation concerning my overpayment debt and any waivers I was granted.  I am satisfied with the decision pertaining to the debt of the tuition ...."  Moreover, on her February 2014 VA Form 9 the Veteran checked the box for "I have read the statement of the case and any supplemental statement of the case I received.  I am only appealing these issues:" and wrote housing allowance debt.  Therefore, the Board finds any appeal in regards to the overpayment of $12,262.69 in tuition payments has been withdrawn.    


FINDING OF FACT

The overpayment of Chapter 33 (Post-9/11 G.I. Bill) education assistance in the amount of $1,906.80 in monthly housing allowance was not properly created as the appellant was legally entitled to the benefits in question as a result of mitigating circumstances, namely unanticipated active duty for training.


CONCLUSION OF LAW

The overpayment of Chapter 33 (Post-9/11 G.I. Bill) education assistance in the total amount of $1,906.80 in monthly housing allowance is not valid debt and was improperly created.  38 U.S.C.A. §§ 5112, 5302 (West 2014); 38 C.F.R. §§ 3.6, 1.911, 1.956, 1.962, 3.500, 21.9505, 21.9635 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, the U.S. Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to claims for recovery of overpayment.  Reyes v. Nicholson, 21 Vet. App. 370, 379-380 (2007); Barger v. Principi, 16 Vet. App. 132, 138 (2002).  See also Lueras v. Principi, 18 Vet. App. 435 (2004) (the VCAA does not apply to a waiver).

Analysis

The appellant filed an educational benefits claim (VA Form 22-1990), seeking benefits under the Chapter 33 (Post-9/11 G.I. Bill).  The appellant enrolled in college courses from May 21, 2012 to January 25, 2013.  

In August 2012 the agency of original jurisdiction (AOJ) found the appellant to be eligible for, among other benefits, a monthly housing allowance of $1,257.00 for the period of May 21, 2012 through July 31, 2012 and $1,362.00 for the period of August 1, 2012 to January 25, 2012 for each full month of training during the period in question.  It was also indicated that a prorated amount for any partial months of training would be provided.  

A July 2012 enrollment certification from the college indicated that the appellant was away for training with the Texas Army National Guard (TXARNG) from June 18, 2012 through July 2, 2012.  An August 2012 enrollment certification from the college indicates the Veteran was again away for training with the TXARNG August 1, 2015 through August 5, 2012 and August 27, 2012 through August 28, 2012.  A subsequent August 2012 enrollment certification from the college shows the Veteran took a leave of absence for training effective August 13, 2012.  

As a result of this leave of absence, in August 2012 the RO found an overpayment of monthly housing allowance of $771.80 and informed the appellant.  The appellant was further informed of this overpayment by an October 2012 letter from the VA Debt Management Center.  

An October 2012 enrollment certification from the college indicated that the appellant had returned from the leave of absence as of October 1, 2012.  

Following her return from her leave of absence the appellant was again awarded a monthly housing allowance of $1,362.00, for the period October 1, 2012 through January 25, 2012, for each full month of training during this period.  This amount was to be prorated for any partial months of training.

A November 2012 enrollment certification for the college indicated the appellant's enrollment was terminated as of October 5, 2012 for "unsatisfactory attendance, conduct, or progress."  The appellant's has reported this termination was the result of the college refusing to grant a further leave of absence for training with TXARNG.  August 2013 Notice of Disagreement.

As a result of the termination of enrollment, in November 2012 the RO found an overpayment of monthly housing allowance of $1,135.00 and informed the appellant.  

It was also found that the appellant was paid upon her return from her leave of absence on October 1, 2012 as if she had started a new term instead of returning from a leave of absence.  This was found to have resulted in an additional overpayment of monthly housing allowance of $586.60.  January 2014 RO Waiver Determination Letter.

The total overpayment for monthly housing allowance was $2,493.40 ($771.80 plus $1,135.00 plus $586.60).  However, a partial waiver of the monthly housing allowance overpayment, in the amount of $586.60 was granted by the AOJ in January 2014.  This waiver reduced the total amount of overpayment to $1,906.80.  

Turning to the validity of this overpayment, an overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).

VA generally is required to recover erroneous VA payments or overpayment of benefits.  See Edwards v. Peake, 22 Vet. App. 57, 59 (2008); 38 U.S.C.A. § 5314(a) (generally requiring VA to deduct from future benefit payments a debt arising from a person's participation in a VA benefits program); 38 C.F.R. § 1.912a(a) (same); 38 U.S.C.A. § 5316 (authorizing VA to recover a benefits related debt by bringing a suit if the person fails to appropriately respond to reasonable administrative efforts to collect the debt).

A request for waiver of indebtedness must be made within 180 days following the date of notice of the indebtedness issue by VA to the debtor.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963(b)(2).  That is, under the applicable statute, 38 U.S.C.A. § 5302(a), the application for waiver should be made within 180 days from the date of notification of indebtedness by the Secretary to the payee, or within such longer period as the Secretary determines is reasonable in a case in which the payee demonstrates to the satisfaction of the Secretary that such notification was not actually received by such payee within a reasonable period after such date.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  In other words, before deciding a request for waiver, VA must first consider the validity of the debt.  See also 38 U.S.C.A. § 5314(b) (prohibiting offset of a debt from future benefit payments unless VA first makes a determination with respect to the beneficiary's dispute of existence or amount of debt).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2015); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.

For a determination that the overpayment was not properly created, such that the debt was not valid, it must be established that the claimant was either legally entitled to the benefits in question or, if the claimant was not legally entitled, then it must be shown that VA was solely responsible for the claimant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the claimant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the claimant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2015); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The Court noted that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).

The Post-9/11 G.I. Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38 U.S.C.A Chapter 33.  VA promulgated new regulations to implement the change in law in March 2009 and the regulations are currently codified at 38 C.F.R. §§ 21.9500-21.9770 (2015).  Under the Chapter 33 provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance.  38 C.F.R. §§ 21.9550, 21.9570.  There is no dispute in the present case that the Veteran meets the basic eligibility requirements for Chapter 33 Post-9/11 G.I. Bill educational benefits, for purposes of covering the cost associated with pursuing courses at the college she chose. 

Under the provisions of 38 C.F.R. § 21.9635(c)(1) (withdrawal or unsatisfactory completion of all courses), if the eligible individual, for reasons other than being called or ordered to active duty service, withdraws from all courses or receives all nonpunitive grades and, in either case, there are no mitigating circumstances, VA will terminate educational assistance effective the first date of the term in which the withdrawal occurs or the first date of the term for which nonpunitive grades are assigned. 

Mitigating circumstances means circumstances beyond the individual's control that prevent him or her from continuously pursuing a program of education.  38 C.F.R. § 21.9505.  The following circumstances are representative of those that VA considers to be mitigating, although they are not all-inclusive: (1) An illness or mental illness of the individual; (2) An illness or death in the individual's family; (3) An unavoidable change in the individual's conditions of employment; (4) An unavoidable geographical transfer resulting from the individual's employment; (5) Immediate family or financial obligations beyond the control of the individual that require him or her to suspend pursuit of the program of education to obtain employment; (6) Discontinuance of the course by the educational institution; (7) Unanticipated active duty for training; or (8) Unanticipated difficulties in caring for the individual's child or children.  Id.

Turning to this question of the validity of the debt, the overpayment was not properly created as the appellant was legally entitled to the benefits in question as a result of mitigating circumstances.  The provisions of 38 C.F.R. § 21.9635(c)(1) preclude the termination of education assistance for withdrawal from all courses or recipit of nonpunitive grades when the reason is being called or ordered to active duty service.  The provisions of 38 C.F.R. § 21.9635(c)(1) also preclude termination of educational assistance for withdrawal from all courses or recipit of nonpunitive grades when there are mitigating circumstance.  One of the enumerated mitigating circumstances in the definition found at 38 C.F.R. § 21.9505 is unanticipated active duty for training.  

The Board notes according to the copies of the appellant's orders for annual training during the time periods discussed above the authority for such training was 32 U.S.C. §§ 502 or 505.  The Board further notes the Post-9/11 G.I. Bill regulations define active duty in 38 C.F.R. § 21.9505 and this definition does not include full-time National Guard duty under 32 U.S.C. orders.  Nevertheless, active duty for training is not defined by the Post-9/11 G.I. Bill regulations.  Leaving the Board to turn to the definition of such found at 38 C.F.R. § 3.6 that includes full-time duty performed by member of the National Guard of any State, under 32 U.S.C. §§ 502 and 505.

Acknowledging that it is not clear from the record that the appellant's active duty for training with the TXARNG was unanticipated, she will be afforded the benefit of the doubt that it was as one would expect she would have made better arrangements with the college or not enrolled at all if she had anticipated so much active duty training during her period of enrollment.  Therefore, while termination of appellant's education assistance was not precluded under 38 C.F.R. § 21.9635(c)(1) because of active duty service it was precluded because of a mitigating circumstance, namely unanticipated active duty for training.  

As such, the Board finds the overpayment was not properly created as the appellant 








was legally entitled to the benefits in question as a result of mitigating circumstances.


ORDER

The overpayment of Chapter 33 (Post-9/11 G.I. Bill) educational benefits, in the amount of $1,906.80 in monthly housing allowance, is not a valid debt and was improperly created.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


